Citation Nr: 1600468	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  07-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than April 20, 1998 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran (Appellant); Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1985 to October 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2006 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as well as an April 2010 determination of the Director, Compensation and Pension Service.  This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the earlier effective date for the grant of TDIU issue currently on appeal.  

The Veteran filed a formal claim of service connection for a seizure disorder in June 1993.  The RO granted service connection for a seizure disorder in a July 1993 rating decision and assigned a 20 percent disability rating effective the day after service separation.  The Veteran filed a January 1994 notice of disagreement with the initial rating assigned and also raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is part of a rating issue).  Although TDIU was reasonably raised at that juncture, the RO implicitly denied the Veteran's TDIU claim in an April 1994 rating decision, determining that "the evidence does not show [the Veteran's] seizure disorder to be so disabling as to preclude [him] engaging in some substantially gainful employment."  

A claim for an increased rating for the service-connected seizure disorder was received in January 1998.  A January 1999 rating decision, in pertinent part, denied an increased disability rating in excess of 20 percent for the seizure disorder.  In March 1999, the Veteran filed an application for increased compensation based on unemployability (on a VA Form 21-8940) contending that November 1997 was the date his disability affected full-time employment, date he last worked full time, and date he became too disabled to work.  In December 2000, October 2003, and September 2004, the Board, in pertinent part, remanded the issue of entitlement to a TDIU for additional development.  

The June 2006 rating decision, in pertinent part, granted a TDIU, effective December 16, 2005 under the provisions of 38 C.F.R. § 4.16(a) (2015).  In March 2010, the Board, in pertinent part, remanded the issue of an effective date earlier than December 16, 2005 for the grant of TDIU for further development.  An April 2010 Director, Compensation and Pension Service advisory opinion indicates that a TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b) (2015) was warranted from April 20, 1998 to December 16, 2005.  A September 2010 rating decision granted an earlier effective date of April 20, 1998 for the award of a TDIU.  In February 2011, the Veteran filed a timely notice of disagreement with the April 20, 1998 effective date assigned for the grant of TDIU.  

In April 2012, the Board, in pertinent part, remanded the issue of entitlement to an effective date earlier than April 20, 1998 to afford the Veteran a Board hearing.  In January 2014, the Board, in pertinent part, remanded the issue on appeal for issuance of a statement of the case with respect to the issue of entitlement to an effective date earlier than April 20, 1998 for the grant of a TDIU.  The Board finds that there has been substantial compliance with the Board's prior remand orders.  An advisory opinion was obtained in April 2010 from the Director, Compensation and Pension Service, with respect to entitlement to a TDIU under 38 C.F.R. § 4.16(b), the Veteran was afforded a Board videoconference hearing in August 2013, and a statement of the case was issued in July 2015.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

In January 2010, the Veteran and his spouse testified at a Board hearing in Washington, DC.  A transcript of the hearing is of record.  During the appeal, the Veterans Law Judge who held the 2010 hearing retired.  In March 2012, the Board issued a letter to the Veteran informing him that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 38 U.S.C.A. 
§ 7107(c) (West 2014).  The Veteran subsequently indicated that he wished to appear at a hearing before a Veterans Law Judge via videoconference at the local RO.  In August 2013, the Veteran testified at a Board videoconference hearing at the local RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.    

In an August 2015 substantive appeal (on a VA Form 9), the Veteran requested another hearing before a Veterans Law Judge via videoconference at the local RO with respect to the issue on appeal.  The Board finds that the Veteran previously gave testimony with respect to the issue of an earlier effective date for the grant of a TDIU at the January 2010 and August 2013 Board hearings.  At the August 2013 Board hearing, the undersigned Veterans Law Judge specifically took testimony with regard to the issue of "entitlement to an earlier effective date than April 20, 1998 for the grant of individual unemployability."  See August 2013 Board hearing transcript at p. 2.  As such, the Board finds that VA satisfied its duty to provide the Veteran with a Board hearing with respect to the issue of an effective date earlier than April 20, 1998 for the grant of a TDIU; therefore, no additional hearing need be scheduled with respect to this issue.  38 U.S.C.A. § 7102 (West 2014) ("a" hearing on appeal); 38 C.F.R. §§ 3.103, 20.700 (2015) ("a" hearing on appeal); cf. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (the Veterans Law Judge who chairs a hearing has a duty to fully explain the issues on appeal).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected seizure disorder, and service connection for headaches, to include as secondary to the service-connected seizure disorder, have been raised by the record, but have not been adjudicated by the AOJ.  See November 2011 written brief presentation.  In January 2014, the Board referred these issues to the AOJ for adjudication, but review of the claims file does not reflect any development has been undertaken nor has a rating decision been issued.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was constructively received by VA on January 12, 1998 at the same time as the increased rating claim for the service-connected seizure disorder. 

2.  From October 30, 1997 (within one year prior to the January 1998 increased rating claim), it is factually ascertainable that the service-connected seizure disorder and sarcoidosis prevented the Veteran from retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date of October 30, 1997, but no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for a TDIU

The Veteran contends that the effective date for the grant of a TDIU should be October 30, 1992 (the day after service separation) because he has been prevented from obtaining and maintaining substantially gainful employment due to service-connected disabilities since service separation.  The Veteran contends that he has been totally disabled since the day after service separation.  See February 2011 notice of disagreement.  In a June 2006 notice of disagreement, the Veteran contended that the effective date for the grant of the TDIU should be October 30, 1992 because he filed a claim (for service connection for seizure disorder) within one year of discharge.  

At the August 2013 Board hearing, the Veteran testified that he had difficulty obtaining employment and keeping jobs prior to April 1998 due to the service-connected disabilities.  The Veteran contended that TDIU should be awarded effective the day after service separation due to the continued impairment caused by his service-connected disabilities.  In an August 2015 substantive appeal (on a VA Form 9), the Veteran contended that he was entitled to an effective date prior to April 20, 1998 for the award of a TDIU because he was turned down for jobs because of his service-connected disabilities.  

Historically, as noted above, the Veteran filed a formal claim of service connection for a seizure disorder in June 1993.  The RO granted service connection for a seizure disorder in a July 1993 rating decision and assigned a 20 percent initial disability rating effective the day after service separation.  The Veteran filed a January 1994 notice of disagreement with the initial rating assigned and also raised the issue of entitlement to a TDIU.  See Rice, 22 Vet. App. at 453-54.  Although TDIU was reasonably raised at that juncture, the RO implicitly denied the TDIU claim in an April 1994 rating decision, determining that "the evidence does not show [the Veteran's] seizure disorder to be so disabling as to preclude [him] engaging in some substantially gainful employment."  

As explained at length on pages 18 to 20 of the March 2010 Board remand, and pages 17 to 18 of the January 2014 Board remand, of the issue of entitlement to an earlier effective date for the grant of TDIU, while the April 1994 rating did not explicitly mention the phrase "TDIU," the decision implicitly denied the reasonably raised TDIU claim pending at that time.  See Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009) (even if not explicitly adjudicated, a pending claim can be implicitly denied in a decision that addresses a different claim).  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), citing Adams v. Shinseki, 568 F.3d 956, 963-64 (Fed. Cir. 2009), the U.S. Court of Appeals for Veterans Claims (Court) outlined several factors for consideration in analyzing whether a claim has been implicitly denied, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).

Although at the January 2010 Board hearing the Veteran asserted that he filed a notice of disagreement within one year of the April 1994 rating decision (see also November 2011 representative statement that the Veteran had a TDIU claim pending since 1993), the claims file contains no notice of disagreement.  As the Veteran did not appeal the April 1994 rating decision that denied TDIU within the one year appeal period, the denial of the claim for TDIU became final and, absent a claim or allegation of clear and unmistakable error (CUE) (which has not been made in this case), an effective date earlier than April 14, 1994 (the date of the April 1994 rating decision) for the grant of TDIU is not legally possible.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  As such, the grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

As the prior rating decision became final, the effective date for an increased rating for disability compensation (in this case, assignment of a TDIU) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 


In this case, a claim for an increased rating for the service-connected seizure disorder was received on January 12, 1998.  A January 1999 rating decision denied an increased disability rating in excess of 20 percent for the seizure disorder.  In a March 1999 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran contended that November 1997 was the date his disability affected full-time employment, date he last worked full time, and date he became too disabled to work.  

In a June 2006 rating decision, the RO granted a TDIU effective December 16, 2005 under the provisions of 38 C.F.R. § 4.16(a).  The Veteran expressed disagreement with the effective date assigned.  In March 2010, the Board remanded the issue for referral to the Director, Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b) (where the combined schedular rating percentages of service-connected disabilities under 4.16(a) are not met).  The April 2010 Director's advisory opinion notes that Social Security Administration (SSA) records dated from April 20, 1998 through July 23, 1998 show that the Veteran began receiving SSA disability benefits for seizures (primary diagnosis) and sarcoidosis (secondary diagnosis) effective April 20, 1998, and indicated that a TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b) was warranted from April 20, 1998 to December 16, 2005.  A September 2010 rating decision granted an earlier effective date of April 20, 1998 for the award of a TDIU.  In February 2011, the Veteran filed a notice of disagreement with the April 20, 1998 effective date assigned for the grant of TDIU.     

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R.	 § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the appeal period prior to April 20, 1998, the Veteran was in receipt of service connection for a seizure disorder rated as 20 percent disabling and sarcoidosis with pulmonary symptomatology rated as 10 percent disabling, with a combined disability rating of 30 percent.  For the period on appeal, the percentage ratings for the service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU.  Because the Veteran's combined rating did not meet the percentage standards of 38 C.F.R. § 4.16(a) for the appeal period prior to April 20, 1998, the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b).  

As noted above, the April 2010 Director's advisory opinion indicated that a TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b) was warranted from April 20, 1998 (but no earlier) to December 16, 2005.  While the Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, the Board may decide the propriety of a TDIU under 38 C.F.R. § 4.16(b) if the Director reaches a negative determination.  As such, the Board may address the issue of an effective date prior to April 20, 1998 for the award of a TDIU under 38 C.F.R. § 4.16(b).    

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

After a review of all the evidence, lay and medical, the Board finds that, from October 30, 1997 (within one year prior to the January 1998 increased rating claim), it is factually ascertainable that the service-connected seizure disorder and sarcoidosis prevented the Veteran from retaining substantially gainful employment.  A February 1998 VA treatment record notes that the Veteran had been off work for the previous three months due to the seizure disorder.  April 1998 VA treatment records note that the Veteran had returned to work for one day, but had been unable to work since then.  The treatment records note that the Veteran was frustrated about being unable to work due to seizures.  

An April 1998 SSA disability determination and transmittal notes that the Veteran was unemployable, effective October 30, 1997, due to a primary diagnosis of (service-connected) seizures and secondary diagnosis of (service-connected) sarcoidosis.  In a March 1999 application for increased compensation based on unemployability, the Veteran contended that he last worked full time and became too disabled to work beginning November 1997 due to the service-connected seizure disorder.  At the November 2000 Board hearing, the Veteran testified that the reason he left his last job was due to seizures and increased medications.  December 2004 and December 2005 VA examination reports note that the Veteran has been unemployed since 1997.  The December 2005 VA examiner opined that it is at least as likely as not that the Veteran is unable to obtain or maintain substantial employment as a result of the partial complex seizure disorder.      

Based on the above, the Board finds that the Veteran is entitled to an effective date of October 30, 1997 for the award of a TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board further finds that the Veteran is not entitled to an effective date prior to October 30, 1997 for the award of a TDIU.  As noted above, the evidence of record, including the Veteran's own written statements, notes that the Veteran last worked in 1997.  A February 1998 VA treatment record notes that the Veteran had been off work for the previous three months (approximately November 1997) due to the seizure disorder, but, prior to that, had been working as a mechanic/electrician.  

In a March 1999 application for increased compensation based on unemployability, the Veteran reported that he was employed from July 1995 to September 1995 (during which he missed no time due to illness), from September 1995 to April 1996 (during which time he missed no time due to illness), and from April 1996 to August 1997 (during which time he missed one week due to illness).  At the November 2000 Board hearing, the Veteran testified that he had five jobs following service separation in October 1992 until he stopped working in 1997: one for three months, the second for two or three months, the third for six months, the fourth for a year and one half, and the fifth for approximately two months as well as attending school for two years during this period.  In a September 2004 written statement, the representative reported that the Veteran had last worked full-time in November 1997 as a mechanic.      

With respect to the Veteran's contention that the effective date for the grant of the TDIU should be October 30, 1992 (the day after service separation), the Board finds, as noted above, that an effective date earlier than April 14, 1994 for the grant of a TDIU is not legally possible because the Veteran did not appeal the April 1994 rating decision that denied TDIU within the one year appeal period and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Despite the representative's contention that a claim for a TDIU has been pending since 1993 (see November 2011 written statement), the claims file does not reflect that the Veteran filed a timely notice of disagreement with the April 1994 rating decision.  The earliest evidence of any kind associated with the act or intention of filing a claim for a TDIU (after the end of the one year appeal period following the April 1994 rating decision) is the January 1998 claim for an increased rating for the service-connected seizure disorder.  

Further, the Board does not dispute that the Veteran has had a longstanding seizure disorder since service separation; however, as discussed in detail above, the earliest factually ascertainable date that the Veteran was prevented from retaining substantially gainful employment due to the service-connected disabilities is the April 1998 SSA disability determination and transmittal noting that the Veteran was disabled since October 30, 1997.  

With respect to the Veteran's contention that he was intermittently unemployed since service separation (1992) until November 1997 (when he stopped working), the Board finds, as discussed in detail above, that the evidence of record, including the Veteran's own lay statements, reflects that, while the Veteran missed some work and had difficulty with employment due to the service-connected seizure disorder, he was not unemployable due to the service-connected disabilities until October 30, 1997. 

On review, there is no legal basis for assigning the effective date of the award of a TDIU earlier than October 30, 1997, the date that is factually ascertainable that the service-connected seizure disorder and sarcoidosis prevented the Veteran from obtaining or retaining substantially gainful employment.  See Gaston, supra.  Accordingly, the Board finds that October 30, 1997, but no earlier, is the appropriate effective date for the award of TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

An earlier effective date of October 30, 1997, but no earlier, for the award of a TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


